DETAILED ACTION
	This action is in response to the applicant’s reply filed on November 15, 2021. Claims 1-3, 5-7, 9-12, and 14-23 are pending and addressed below.

Response to Amendment
Claims 1-2, 5-7, 9-11, 14-20 are amended. Claims 4, 8, and 13 are cancelled. Claims 21-23 are newly added. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art “herein Gordon et al., US 2008/0149332 (hereinafter Gordon)” and “herein Strachan et al., US 2011/0174541 (hereinafter Strachan)”, for the following reasons:

Gordon discloses a method including positioning a formation testing tool with two or more probes in a borehole of the geologic formation. The two or more probes are separated by a given distance along a body of the formation testing tool . Performing, by the two or more probes formation pressure measurements in the borehole, wherein each formation pressure measurement is performed at a respective depth. A formation pressure gradient is determined based on the formation pressure measurements and the given distance which separates the two or more probes.
Gordon does not disclose determining, with a model and one or more well logs of a geologic formation, quality factors for different depths of the geologic formation, wherein the quality factors indicate likelihood of success of obtaining formation pressure measurements of different depths in the geologic  formation, wherein the model was previously trained based on well logs and formation pressure measurements of multiple geologic formations.

Strachan discloses a system for drilling a well. The process may begin with a planning phase that includes receiving data from one or more well logs of formation properties in a geologic formation,, determining quality factors associated with formation pressure measurements performed at different 
Strachan fails to disclose determining, with a model and one or more well logs of a geologic formation, quality factors for different depths of the geologic formation, wherein the model was previously trained based on well logs and formation pressure measurements of multiple geologic formations.

Gordon and Strachan fail to suggest alone, or in combination, the limations of “determining, with a model and one or more well logs of a geologic formation, quality factors for different depths of the geologic formation,...wherein the model was previously trained based on well logs and formation pressure measurements of multiple geologic formations” are recited in claim 1, “determine, with a model and one or more well logs of a geologic formation, quality factors for different depth of the geologic formation,... wherein the model was previously trained based on well logs and formation pressure measurements of multiple geologic formations” as recited in claim 10, and “determining, with a model and one or more well logs of a geologic formation, quality factors for different depths of the geologic formation,... wherein the model was previously trained based on well logs and formation pressure measurements of multiple geologic formations” as recited in claim 18.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-7, 9-12, and 14-23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676